

116 HR 3706 IH: Startup in a Day Act of 2019
U.S. House of Representatives
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3706IN THE HOUSE OF REPRESENTATIVESJuly 11, 2019Ms. Brownley of California introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo direct the Administrator of the Small Business Administration to establish a competitive grant
			 program to award grants to States and local governments for purposes of
			 assisting entrepreneurs planning to start a small business concern.
	
 1.Short titleThis Act may be cited as the Startup in a Day Act of 2019. 2.Startup in a Day grant program (a)EstablishmentThe Administrator of the Small Business Administration shall, from amounts appropriated pursuant to subsection (g), establish a competitive grant program to be known as the Startup in a Day Program to award grants to eligible entities for purposes of assisting entrepreneurs planning to start a small business concern in complying with State or local government requirements for opening and operating such a concern in a geographic area in the jurisdiction of the eligible entity.
 (b)ApplicationAn eligible entity may submit an application to the Administrator, at a time and in a manner to be prescribed by the Administrator, describing activities the eligible entity would undertake to assist entrepreneurs planning to start a small business concern in a geographic area in the jurisdiction of the eligible entity.
 (c)SelectionThe Administrator shall select from among eligible entities submitting an application pursuant to subsection (b) grant recipients based on criteria to be prescribed by the Administrator.
 (d)Authorized use of fundsGrants awarded under this section may be used by a grant recipient to carry out activities to assist entrepreneurs planning to start small business concerns, including—
 (1)developing, implementing, and improving Internet resources related to the small business concern startup process in the geographic area in the jurisdiction of the recipient;
 (2)assisting such entrepreneurs in registering and applying for any licenses or permits required by a State or a local government for starting a small business concern in such area; and
 (3)other activities the Administrator determines necessary. (e)Reports (1)Report to AdministratorA recipient of a grant under this section shall submit to the Administrator, at a time and in a manner to be prescribed by the Administrator, a report detailing how grant funds were expended and describing the impact, if any, of activities funded by the grant on the opening of small business concerns in a geographic area in the jurisdiction of such recipient.
 (2)Report to CongressNot later than 90 days after the conclusion of each fiscal year for which the Administrator awards a grant under this section, the Administrator shall submit to Congress a report describing all such grants awarded for such fiscal year and analyzing the impact, if any, of such grants on the opening of small business concerns in the jurisdictions of eligible entities receiving such grants.
 (f)DefinitionsFor purposes of this section, the following definitions apply: (1)AdministratorThe term Administrator means the Administrator of the Small Business Administration.
 (2)Eligible entityThe term eligible entity means a State or local government. (3)Local governmentThe term local government means a county, parish, borough, or municipal government.
 (4)Small business concernThe term small business concern has the meaning given such term under section 3 of the Small Business Act (15 U.S.C. 632). (5)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands of the United States, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and each federally recognized Indian Tribe.
 (g)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $1,000,000 for each of fiscal years 2020 through 2024 for purposes of carrying out this section.
			